O'CONNOR FUND OF FUNDS:MULTI-STRATEGY O'CONNOR FUND OF FUNDS:MULTI-STRATEGY PROSPECTUS SUPPLEMENT DATED SEPTEMBER 2011 The information set forth below supplements, and supersedes any contrary information contained in, the Prospectus dated March 1, 2011 of O'Connor Fund of Funds:Multi-Strategy (the "Fund").Prospective investors are urged to read the Fund's Prospectus and Agreement and Declaration of Trust carefully, which have preceded this Supplement. Effective immediately, interests only will be offered to investors who are "qualified clients" as defined in Rule 205-3 under the Investment Advisers Act of 1940, as amended. If you would like to invest in the Fund you must complete the Fund Investor Certificate dated September 2011.The Fund Investor Certificate attached as an appendix to the Fund's Prospectus has been revised and is no longer valid.Please contact your UBS Financial Advisor to obtain a copy of the Fund Investor Certificate dated September 2011.UBS Financial Advisors can access the Investor Certificate by visiting Consultworks and clicking on Products > Alternative Investments > Fund Investment Application (FIA). O'CONNOR FUND OF FUNDS:MULTI-STRATEGY O'CONNOR FUND OF FUNDS:MULTI-STRATEGY STATEMENT OF ADDITIONAL INFORMATION SUPPLEMENT DATED SEPTEMBER 2011 The information set forth below supplements, and supersedes any contrary information contained in, the Statement of Additional Information dated March 1, 2011 of O'Connor Fund of Funds:Multi-Strategy (the "Fund").Prospective investors are urged to read the Fund's Statement of Additional Information carefully, which has preceded this Supplement. Effective immediately, interests only will be offered to investors who are "qualified clients" as defined in Rule 205-3 under the Investment Advisers Act of 1940, as amended.
